Exhibit 10.19
December 26, 2019


Mr. Lawrence Kruguer
6630 Longfellow Drive
Dallas, Texas 75230


Dear Larry:
This letter agreement (this "Agreement") confirms the terms of the resignation
of your employment from Wingstop Inc. (the "Company").
Resignation of Employment
1.You submitted a written resignation to the Company, on December 26, 2019,
resigning from all employment and managerial positions, boards and officer,
director or trustee positions, if any, with the Company or any of its
affiliates. The effective date of your resignation will be March 7, 2020, unless
an earlier date is agreed to by you and the Company (the "Separation Date").
2. You will continue to devote a substantial amount of your time and attention
to your full-time employment with the Company through the Separation Date.
3. Following the receipt of the aforementioned resignation, you will receive the
following compensation: (a) your base salary in effect through the Separation
Date, to the extent not previously paid; (b) any bonus or variable compensation
earned by you for any previously completed fiscal year but unpaid as of the
Separation Date; (c) reimbursement for any unreimbursed business expenses
properly incurred by you in accordance with Company policy prior to the
Separation Date and properly submitted for reimbursement; and (d) such
reimbursements and benefits under the Company’s benefit plans, if any, to which
you became entitled prior to or on the Separation Date, as determined in
accordance with Company policies.
Certain Acceleration of Equity Award Vesting
4. You understand and acknowledge that any of your outstanding equity awards
will be governed by the terms of the Company’s 2015 Omnibus Incentive
Compensation Plan, a copy of which is attached as Exhibit A, and the underlying
award agreements relating to such equity awards (collectively, the “Award
Agreements”), except that, notwithstanding anything in the Award Agreements to
the contrary, with respect to your stock option granted on June 11, 2015
pursuant to that Stock Option Certificate EBITDA and Service Vesting Grant (the
“2015 Options”), the next tranche of the service-based 2015 Options (5,264
shares) that was scheduled to vest on June 11, 2020 shall vest effective as of
the Effective Date (defined below) (the “Equity Award Acceleration”) and that,
except as expressly set forth in this Paragraph 4, this Agreement does not alter
or amend the other terms and conditions of the Award Agreements.
Severance Benefits
5. The Company agrees to pay you the following additional severance benefits:
(a) six hundred thousand dollars ($600,000), less applicable withholdings and
deductions (the "Severance"), which you acknowledge is equal to one and one-half
(1.5) times your base salary in effect immediately
Page 1 of 1



--------------------------------------------------------------------------------

Exhibit 10.19
prior to the Separation Date; and (b) during each month during the 18-month
period following the date on which the Separation Date occurs that you have
COBRA coverage in effect under the Company’s group health plan, reimbursement
for the difference between the monthly COBRA premium paid by you for yourself
and your eligible dependents for such COBRA coverage and the monthly premium
amount paid by you under the Company’s group health plan immediately prior to
the Separation Date (the “Benefit Continuation”) (the Severance and the Benefit
Continuation are collectively referenced as the “Severance Benefits”). The
Severance will be paid in substantially equal installment payments over the
one-year period following the Separation Date, payable in accordance with the
Company’s normal payroll practices, but no less frequently than monthly, which
payments in the aggregate are equal to the Severance and which shall begin on
the first payroll date on or immediately following the 31st day following the
Separation Date. The Benefit Continuation reimbursement will be paid to you by
the last day of the month immediately following the month in which you timely
remit the premium payment. By signing this Agreement, you acknowledge and agree
that the Equity Award Acceleration and the Severance Benefits are conditioned on
your signing and not revoking the valid release of claims against the Company
set forth in Paragraph 6, that the Equity Award Acceleration and Severance
Benefits exceed anything of value to which are entitled from the Company, and
that you will not seek anything further from any of the Releasees (defined
below). You further agree and confirm that your resignation is not a "Qualified
Termination" under the Wingstop Inc. Executive Severance Plan, as amended and
restated, effective February 26, 2019 ("Severance Plan") and that you are not
entitled to additional compensation, benefits or remuneration of any nature
under the Severance Plan or otherwise.
Releases; Representations; Covenant Not to Sue
6. You, for yourself and successors, assigns, executors and administrators, now
and forever hereby release and discharge the Company, together with its
respective past and present parents, subsidiaries, and affiliates, together with
each of their officers, directors, stockholders, partners, employees, agents,
representatives, attorneys (in each case, individually and in their official
capacities) and employee benefit plans (and such plans’ fiduciaries, agents,
administrators and insurers, individually and in their official capacities), and
each of their subsidiaries, affiliates, estates, predecessors, successors, and
assigns (collectively, the "Releasees") from any and all rights, claims,
charges, actions, causes of action, complaints, sums of money, suits, debts,
covenants, contracts, agreements, promises, obligations, damages, demands or
liabilities of every kind whatsoever, in law or in equity, whether known or
unknown, suspected or unsuspected (collectively, "Claims") which you or your
executors, administrators, successors or assigns ever had, now have or may
hereafter claim to have by reason of any matter, cause or thing whatsoever: (a)
arising from the beginning of time up to the date you sign this Agreement
including, but not limited to, any Claims (i) relating in any way to your
hiring, employment relationship with, or separation from, the Company or any of
the Releasees or (ii) arising under any federal, local or state statute or
regulation, including, without limitation state wage and hour laws (to the
extent waivable), federal and state whistleblower laws, the Age Discrimination
in Employment Act ("ADEA"), Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Lilly Ledbetter Fair Pay Act of 2009, the Equal Pay Act,
the Americans with Disabilities Act and ADA Amendments Act of 2008, the Family
and Medical Leave Act, the Employee Retirement Income Security Act (excluding
COBRA), the Vietnam Era Veterans Readjustment Assistance Act, the Fair Credit
Reporting Act, the Occupational Safety and Health Act, the Sarbanes-Oxley Act of
2002, the False Claims Act, the Texas Labor Code, including, without limitation,
the Texas Commission on Human Rights Act and the anti-retaliation provisions of
the Texas
Page 2 of 2



--------------------------------------------------------------------------------

Exhibit 10.19
Workers’ Compensation Act, as each may be amended from time to time, any claim
or cause of action you may have under any federal or state immigration statute,
including without limitation the Immigration & Nationality Act, the Immigration
Reform & Control Act and related regulations, and/or any other applicable local,
state or federal law, each as amended; (b) relating to your resignation or the
termination of your employment relationship with the Company or any of the
Releasees; (c) relating to wrongful employment termination or constructive
discharge; or (d) arising under or relating to any policy, contract, agreement,
understanding or promise, written or oral, formal or informal, between the
Company and any of the Releasees and you. This releases all Claims including
those of which you are not aware and those not mentioned in this Agreement. You
specifically release any and all Claims arising out of your employment with the
Company and/or any of its affiliates or termination therefrom, including,
without limitation, any and all claims to monetary recovery to which you might
be entitled in connection with any potential class action claims that may be
filed on behalf of any purported class to which you are a member as a result of
your employment with the Company and/or any of its affiliates.
7. You expressly acknowledge and agree that, by entering into this Agreement,
you are releasing and waiving any and all rights or Claims, including claims
under the ADEA, which have arisen on or before the date of your execution of
this Agreement.
8. Notwithstanding the foregoing, nothing contained in this Agreement shall in
any way release or discharge any Claims you may have (1) for payments or
benefits set forth in this Agreement, (2) for indemnification under the charter,
by-laws, certificate of incorporation or other governing documents of the
Company, insurance policies of or pertaining to the Company, or applicable law,
(3) for vested pension or retirement benefits (including, without limitation,
401(k)), or (4) for any other Claims that cannot be waived under applicable law.
9. You acknowledge and agree that, except as otherwise expressly provided in
this Agreement: (a) the Company has fully satisfied any and all obligations
whatsoever owed to you arising out of your employment with the Company, and that
no further payments or benefits are owed to you by the Company or any of the
Releasees; and (b) you have knowingly relinquished, waived and forever released
any and all rights to any personal recovery in any action or proceeding that may
be commenced on your behalf arising out of the aforesaid employment relationship
or the termination thereof, including, without limitation, claims for backpay,
front pay, liquidated damages, compensatory damages, general damages, special
damages, punitive damages, exemplary damages, costs, expenses and attorneys'
fees.
10. You hereby represent and warrant that (a) you have not filed, caused or
permitted to be filed any pending Claims against any of the Releasees, nor have
you agreed to do the foregoing, (b) you have not assigned, transferred, sold,
encumbered, pledged, hypothecated, mortgaged, distributed, or otherwise disposed
of or conveyed to any third party any right or Claim against any of the
Releasees that has been released in this Agreement, and (c) you have not
directly or indirectly assisted any third party in filing, causing or assisting
to be filed, any Claim against any of the Releasees. Except as set forth in
Paragraphs 10, 11 and 13 below, you covenant and agree that you shall not
encourage or solicit or voluntarily assist or participate in any way in the
filing, reporting or prosecution by you or any third party of a proceeding or
Claim against any of the Releasees.
11. You and the Company acknowledge and agree that this Agreement shall not
affect the rights and responsibilities of the Equal Employment Opportunity
Commission (the "EEOC"), the
Page 3 of 3



--------------------------------------------------------------------------------

Exhibit 10.19
Securities and Exchange Commission ("SEC"), the Department of Justice ("DOJ") or
any similar federal or state agency to enforce applicable laws. You and the
Company acknowledge and agree that nothing in this Agreement shall affect any
eligibility that you may have to receive a whistleblower award or bounty for
information provided to the SEC or any other government agency or official, and
further acknowledge and agree that this Agreement shall not be used to justify
interfering with your protected right to file a charge, make disclosures or
participate in an investigation or proceeding conducted by the EEOC, SEC, DOJ or
similar federal or state agency but, to the fullest extent permissible under
applicable law, you hereby waive any and all rights to recover under, or by
virtue of, any such investigation, hearing or proceeding. Nothing in this
Agreement shall affect or be used to interfere with your protected right to test
in any court, under the Older Workers’ Benefit Protection Act, or like statute
or regulation, the validity of the waiver of rights under the ADEA set forth in
this Agreement.
Confidentiality
12. You acknowledge and agree that during your employment with the Company you
have developed, received and had access to confidential communications. You also
acknowledge and agree that you are bound and will abide by your Executive
Severance Plan Participation Agreement effective as of January 2, 2019 (the
"Participation Agreement"), a copy of which is attached as Exhibit X, including,
without limitation, the restrictive covenants set forth in Article I of such
Participation Agreement.

13. You agree that you will not disclose this Agreement or its terms to any
person, except (a) to your immediate family, provided that prior to such
disclosure, you inform your immediate family that they are also bound by
confidentiality and you shall be responsible for any such disclosure by your
immediate family; (b) as may be required for obtaining legal or tax advice
provided that prior to such disclosure you inform your legal or tax advisor that
they are bound by confidentiality and you shall be responsible for any such
disclosure by your legal or tax advisor; (c) for the filing of income tax
returns; (d) as may be required by law, provided that, except disclosures
permitted in Paragraphs 10, 11 and 13, you shall promptly notify the Company
prior to making any disclosure required by law so that the Company may seek a
protective order or other appropriate remedy; or (e) in any proceeding to
enforce this Agreement.
14. Nothing in this Agreement or in the Participation Agreement shall prevent
you from providing truthful and accurate information to any government agency,
internal regulating body or as otherwise may be required by applicable law.
Return of Company Property
15. On or before the Separation Date, you will return all property in your
possession, custody or control that belongs to the Company, including without
limitation, keys, credit cards, computers, phone cards and other physical
property of the Company, and any of the Company’s documents, reports, files,
memorandum, records, software and other media, whether kept in paper or
electronic format, and neither you nor anyone acting on your behalf shall
maintain copies, duplicates, reproductions or excerpts of any such property.
Cooperation
Page 4 of 4



--------------------------------------------------------------------------------

Exhibit 10.19
        16. You agree to provide assistance to the Company in connection with
the transition of your responsibilities to others, except that you may not bind
the Company or its affiliates to any legal obligation without written approval,
and you agree to cooperate fully with the Company in connection with any
government investigations, civil suits, or regulatory matters related to, in any
way, issues about which you have knowledge or were involved when employed by the
Company.
Voluntary Waiver; Consultation with Counsel
17. You understand and agree that the Company is under no obligation to provide
the Equity Award Acceleration or Severance Benefits provided in Paragraphs 4 and
5 of this Agreement absent your consent to the terms of this Agreement, and that
you are under no obligation to consent to this Agreement.
18. You acknowledge and agree that (a) you have carefully read and fully
understand all of the provisions of this Agreement, and (b) you are entering
into this Agreement knowingly, freely and voluntarily in exchange for good and
valuable consideration.
19. You have up to twenty-one (21) calendar days from the date you received this
Agreement to consider and execute this Agreement ("Consideration Period"). Any
revisions to the Agreement will not restart this Consideration Period. Once you
have signed this Agreement, you will have seven (7) additional calendar days
from the date of execution to revoke your consent to this Agreement. Any such
revocation shall be made in writing so as to be received by the Company, prior
to the eighth (8th) calendar day following your execution of this Agreement. If
no such revocation occurs, this Agreement shall become effective on the eighth
(8th) calendar day following your execution of this Agreement (the "Effective
Date"). If you revoke your consent or you do not sign this Agreement on the
Separation Date, this Agreement shall be null and void, and the Company shall
not be obligated to provide you with the Equity Award Acceleration set forth in
Paragraph 4 or the Severance Benefits set forth in Paragraph 5 of this
Agreement.
20. You are hereby advised and encouraged by the Company to consult with your
own independent counsel before signing this Agreement.
Governing Law; Dispute Resolution
21. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Texas, without reference to its choice of law
rules.
22. No waiver by either party of any breach by the other party of any condition
or provision of this Agreement to be performed by such other party shall be
deemed a waiver of any other provision or condition at the time or at any prior
or subsequent time. This Agreement and the provisions contained in it shall not
be construed or interpreted for or against either party because that party
drafted or caused that party's legal representative to draft any of its
provisions.
23. Any claim or controversy arising out of or relating to this Agreement, your
employment with or resignation from the Company, or arising out of any other
transaction or occurrence with the Releasees, shall be submitted to final and
binding arbitration before a single arbitrator with the American Arbitration
Association in Dallas County, Texas.
Page 5 of 5



--------------------------------------------------------------------------------

Exhibit 10.19
No Admission of Wrongdoing
24. Nothing contained in this Agreement shall be deemed to constitute an
admission or evidence of any wrongdoing or liability by you or by the Company or
any of the other Releasees.
Enforceability
25. If any one or more of the provisions of this Agreement, including the
Exhibits hereto, are held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder hereof will not in any way be
affected or impaired thereby and any such provision or provisions will be
enforced to the fullest extent permitted by law.
Successors and Assigns
26. This Agreement shall inure to the benefit of and be binding upon the Company
and any successor organization that shall succeed to the Company by merger or
consolidation or operation of law, or by acquisition of assets of the Company.
This Agreement is personal to you and may not be assigned by you.
Entire Agreement
27. The terms described in this Agreement, including in the Exhibits hereto, set
forth the entire agreement and understanding of the parties and supersede all
prior agreements, arrangements and understandings, written or oral, regarding
the subject matter of this Agreement. You expressly agree that this Agreement
supersedes Sections 1-5 of the Employment Agreement, but that you are still
bound by and will comply with Section 6 of the Employment Agreement and Article
I of the Participation Agreement. You acknowledge and agree that you have not
relied, and are not relying, on any prior oral or written statements or
representations by the Company or any of the Releasees in entering into this
Agreement, and you expressly disclaim any reliance on any prior oral or written
statements or representations in entering into this Agreement. Therefore, you
understand that you are precluded from bringing any fraud or similar claim
against the Company or any of the Releasees associated with any such statements
or representations. This Agreement may not be altered or modified other than in
a writing signed by you and an authorized representative of the Company.
* * *
Please indicate your agreement to the foregoing terms by signing and dating the
Agreement on the Separation Date in the space provided below. If you decide to
revoke your consent to the Agreement, it must be in writing and be received by
the Company before the eighth (8th) day after execution of this Agreement.


Very truly yours,


Wingstop Inc.






Page 6 of 6



--------------------------------------------------------------------------------

Exhibit 10.19

/s/ Rebecca MinorRebecca Minor, SVP/GCJanuary 14, 2020DateAGREED AND
ACCEPTED:/s/ Lawrence KruguerLawrence KruguerJanuary 14, 2020Date











Page 7 of 7

